Citation Nr: 0500682	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-05 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from August 1967 to August 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence shows that the veteran is 
currently diagnosed with several chronic bilateral foot 
disorders.

3.  The service medical records do not document any of the 
currently diagnosed chronic bilateral foot disorders during 
service. 

4.  There is no competent medical evidence that shows that 
any of the veteran's chronic bilateral foot disorders is 
related to his military service.  


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in March 2002, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the March 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim, or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  Nevertheless, the RO asked the 
veteran for all the information and evidence necessary to 
substantiate the claim.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice appears 
not to have harmed the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the May 2002 
rating decision, June 2002 rating decision, December 2002 
Statement of the Case (SOC), and March 2003 Supplemental 
Statement of the Case (SSOC), which together provided the 
veteran with notice as to the evidence needed to substantiate 
his claim and the reasons for denial of the claim.  The SOC 
provided the veteran with notice of all the laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records.  The RO also 
obtained VA treatment records dated in September 2001 and 
February 2002.  In May 2002 and February 2003, the veteran 
submitted private treatment records dated in January 2003 
from Dr. S.N. as well as VA treatment records dated in July 
1991, August 1991, July 2002, and December 2002.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.         
                                       

II.  Evidence

The service medical records showed that no foot disorder was 
identified at the veteran's enlistment examination conducted 
in December 1966.  On the Report of Medical History, the 
veteran reported a negative response to the question of 
whether he ever had or had now "foot trouble."  An August 
1968 record showed that the veteran received treatment for a 
loose toenail.  The service examiner noted that the veteran 
reported that he injured his toenail about three weeks prior.  
The toenail was removed and the veteran was returned to duty.  
The April 1969 separation examination report showed that the 
veteran's feet were clinically evaluated as normal.  On the 
Report of Medical History, the veteran reported a negative 
response to the question of whether he ever had or had now 
"foot trouble." 

A VA hospital summary that showed that the veteran was 
hospitalized in 1990 for detoxification, was significant for 
showing that a physical examination of the veteran revealed 
normal extremities and gait.

VA treatment records showed that in July 1991, the veteran 
underwent the following:  osteotomy of the 1st metatarsal 
cuneiform joint on the right; osteotomy of the 5th metatarsal 
on the right; and arthroplasty of digits 2-5 with K-wire 
fixation of digits 2-4.  The pre-operative diagnoses were the 
following:  1st metatarsal cuneiform exostosis, right; 
Tailor's bunion with plantar flexion, 5th metatarsal, right; 
and hammer digit deformity of digits 2-5, right.  It was 
noted that the operative diagnoses were consistent with the 
pre-operative diagnoses.  

On the veteran's January 2002 original application for 
compensation benefits, he reported that he had a bilateral 
flat foot disorder when he entered service and he was treated 
for this disorder during service.  

VA treatment records dated in February 2002 showed that the 
veteran presented at the podiatry clinic with complaints of 
painful calluses on the plantar aspect of both of his feet, 
which reportedly had been present for the past "many 
years."  After an examination, the examiner assessed that 
the veteran had tyloma bilaterally, hammer digit deformity of 
digits 2-5 on the left, and onychocryptosis of the medial 
border of the 3rd digit on the left. 

In VA Form 21-4142, received by the RO in May 2002, the 
veteran reported that he had flat feet in service.  He 
maintained that marching, running, and wearing certain shoes 
aggravated his feet during service.  He complained that his 
feet had hurt since service.  In an April 2002 statement from 
the veteran received by the RO in May 2002, he similarly 
reported that he had had problems with his feet since 
service.  

VA treatment records dated in July 2002 showed that the 
veteran presented at the podiatry clinic with complaints of 
long nails and painful calluses of several week duration of 
gradual onset, aggravated by shoe gear and pressure.  The 
examiner assessed that the veteran had the following:  
onychomycosis of digits 1-5, bilaterally; porokeratosis, 
bilaterally; and hammer digit deformity of digits 2-5, 
bilaterally.  A December 2002 record showed that the veteran 
presented at the podiatry clinic with the same complaints 
noted in July 2002.  Additionally, the veteran related that 
he started a new job at Evanston Hospital in April 2002.  He 
indicated that this job required him to stand on his feet a 
lot during the day, which caused his feet to ache.  The 
examiner assessed that the veteran had the following:  
onychomycosis of digits 1-5, bilaterally; porokeratosis, 
bilaterally; hammer digit deformity of 2-5, bilaterally; and 
pes planus, bilaterally. 

Private treatment records from Dr. S.N. included a January 
2003 examination report that noted the veteran's complaint 
that his painful bilateral foot disorder had progressed since 
1991.  Dr. S.N. noted the following assessments:  pes 
planus/pronation syndrome, bilaterally; functional hallux 
limitus, bilaterally; hammer digit syndrome of digits 2-4 on 
the left; hallux valgus/bunion, bilaterally; equinus 
"boney" on the right; exostosis of the 1st metatarsal 
cuneiform joint, bilaterally; tinea pedis of the left foot; 
and multiple hyperkeratoses, bilaterally.  Dr. S.N. noted 
that the veteran clearly had multiple foot pathologies that 
limited his daily and recreational activities.  Dr. S.N. 
maintained that the veteran had "severe pronation/flat 
feet," that seemed to be the cause of his main complaints.  

In an addendum to the January 2003 examination report, Dr. 
S.N. reported that there were many etiologies of pes planus 
and pronation syndrome, and the other conditions that 
accompany this diagnosis.  Dr. S.N. maintained that in the 
veteran's case, he believed that the cause of his foot 
disorder was a combination of overuse and improper foot gear.  
Dr. S.N. indicated that the veteran did not relate ever 
having flat feet, foot pain, or any accompanying foot 
disorders before he entered service.  Dr. S.N. then noted 
that the veteran reported that his "foot problems began 
after completing his military service."  Dr. S.N. maintained 
that given the history reported by the veteran along with the 
results from the current examination, it was his opinion that 
the veteran's current foot disorders were directly related to 
his military service.  Dr. S.N. reasoned that given the 
amount of running, marching, and other activities associated 
with military training, it was likely that the muscles, 
tendons, and ligaments of the veteran's feet were over 
stressed and became weakened, allowing the structure of the 
bones to remodel.  Dr. S.N. noted further that if the veteran 
did not have the proper arch supportive boots, this would 
contribute to the problem as the arch of the foot would 
collapse to some degree resulting in flat feet in the long 
term.


III.  Pertinent Laws and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (a) (2004).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be a chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2004).  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
to a current condition to that symptomatology.  Id.  


IV.  Analysis

The Board has thoroughly reviewed the evidence of record and 
has determined that service connection is not warranted for a 
bilateral foot disorder.

The medical evidence shows that the veteran is currently 
diagnosed with several chronic bilateral foot disorders, 
including hammertoes, calluses, exostosis, bunions, 
onychomycosis, porokeratosis, pes planus, pronation syndrome, 
hallux limitus/rigidus, hallux valgus, equinus "gastroc," 
tinea pedis, and hyperkeratosis.  
The service medical records, however, do not show that any of 
the aforementioned foot disorders was present during service.  
Rather, service medical records document a single episode in 
which the veteran was treated for a loose toenail. There was 
no subsequent treatment of this toenail documented in the 
service medical records, which tends to show that the episode 
was acute and transitory and resolved without residual 
disability.  

While the veteran maintains that he had chronic foot problems 
during service, the earliest evidence of a chronic right foot 
disorder is not shown until July 1991, or approximately 22 
years after the veteran's discharge from service.  A chronic 
left foot disorder is not shown by the evidence until 
February 2002, or approximately 33 years after the veteran's 
discharge from service.  Nonetheless, according to Dr. S.N., 
at least the veteran's diagnosed bilateral pes planus and 
pronation syndrome as well as unspecified 'accompanying 
disorders,' are related to the physical requirements of the 
veteran's service.  The Board, however, does not find Dr. 
S.N.'s opinion dispositive on the question of whether any of 
these foot disorders is related to service.  

Dr. S.N. acknowledges that the veteran reported that his foot 
problems began after completing his military service, but 
then Dr. S.N. inexplicably concluded that the veteran's 
current foot problems were directly related to service.  The 
Board also notes that Dr. S.N.'s opinion is based on 
speculation as the service medical records do not show that 
any examinations of the veteran revealed flat feet.  Nor do 
the service medical records document any characteristic 
complaints of flat feet.  Dr. S.N. does not address in his 
medical opinion the absence of symptomatic complaints during 
service, which is relevant.  Rather, Dr. S.N.'s medical 
opinion is based solely on a history provided by the veteran.  
The Board notes that a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Moreover, a bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Therefore, the Board finds Dr. 
S.N.'s medical opinion unpersuasive.

Consequently, there is no competent medical evidence of 
record that shows that any of the veteran's chronic bilateral 
foot disorders is related to his military service.  While the 
veteran contends that his current foot problems are related 
to his service and the physical requirements thereof, as a 
layman he is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As there is no 
evidence of any treatment of any of the currently diagnosed 
bilateral foot disorders during service and his feet were 
normal at separation, any opinion now relating his current 
foot problems to service would be based on history as 
provided by the veteran, as opposed to objective 
documentation.  LeShore, 8 Vet. App. at 409.  For this 
reason, the Board finds that there is no basis for obtaining 
a VA opinion regarding the etiology of the veteran's 
currently manifested bilateral foot disorder, as there is no 
reasonable possibility that such an opinion, based on 
unsubstantiated history, would substantiate his claim.  
Therefore, the weight of the evidence is against the 
veteran's claim and service connection for a bilateral foot 
disorder is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for a bilateral foot disorder is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


